 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   DANIEL OROZCO,                                   1:18-cv-01680-LJO-GSA-PC
12                  Plaintiff,                        FINDINGS AND RECOMMENDATIONS,
                                                      RECOMMENDING THAT THIS CASE BE
13         vs.                                        DISMISSED, WITH PREJUDICE, FOR
                                                      FAILURE TO STATE A CLAIM
14   MICHAEL TERRY, et al.,                           (ECF No. 9.)
15                  Defendants.                       OBJECTIONS, IF ANY, DUE WITHIN
                                                      FOURTEEN (14) DAYS
16

17

18   I.       BACKGROUND
19            Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights
20   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
21   December 28, 2016, in the Sacramento Division of the United States District Court for the
22   Eastern District of California. (ECF No. 1.) On December 27, 2017, the court screened the
23   Complaint and issued an order dismissing the Complaint for failure to state a claim, with leave
24   to amend. (ECF No. 5.) On January 31, 2018, Plaintiff filed the First Amended Complaint.
25   (ECF No. 9.) On December 11, 2018, the case was transferred to this court. (ECF No. 10.)
26            Plaintiff’s First Amended Complaint is now before the court for screening. 28 U.S.C. §
27   1915A.
28   II.      SCREENING REQUIREMENT

                                                       1
 1          The court is required to screen complaints brought by prisoners seeking relief against a
 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
 3   The court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 4   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
 5   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
 6   § 1915A(b)(1),(2). “Notwithstanding any filing fee, or any portion thereof, that may have been
 7   paid, the court shall dismiss the case at any time if the court determines that the action or
 8   appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
 9          A complaint is required to contain “a short and plain statement of the claim showing
10   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
11   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
12   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
13   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are
14   taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart
15   Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).
16   To state a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to
17   ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S.
18   Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as
19   true, legal conclusions are not. Id. The mere possibility of misconduct falls short of meeting
20   this plausibility standard. Id.
21   III.   PLAINTIFF’S ALLEGATIONS IN THE FIRST AMENDED COMPLAINT
22          Plaintiff is presently incarcerated at Valley State Prison in Chowchilla, California. At
23   the time Plaintiff filed the original Complaint he was incarcerated at North Kern State Prison
24   (NKSP) in Delano, California, in the custody of the California Department of Corrections and
25   Rehabilitation (CDCR). In the First Amended Complaint, Plaintiff names as defendants
26   Michael Terry (CCI at Correctional Training Facility (CTF) in Soledad, California), King
27   (CCII at CTF), John Doe #1 (Classification Staff Representative in Sacramento, California),
28   John Doe #2 (CCI at Modified Community Correctional Facility (MCCF) in McFarland,

                                                     2
 1   California), John Doe #3 (Appeal Analyst at NKSP), John Doe #4 (CCI at NKSP), and J. Lopez
 2   (Appeal Analyst at Avenal State Prison (ASP) in Avenal, California) (collectively,
 3   “Defendants”).
 4          Following is a summary of Plaintiff’s allegations in the First Amended Complaint.
 5          (1)     Plaintiff was Transferred Despite His Objections
 6           Plaintiff claims that he was deprived of his rights to properly practice Orthodox
 7   Judaism when he was transferred from CTF to MCCF, then to ASP, then to NKSP, and his
 8   requests at each prison to be transferred back to CTF were denied.
 9          Defendants Michael Terry and King -- placed Plaintiff for transfer from CTF to
10   MCCF after Plaintiff stated that he could not go to MCCF because MCCF did not have a Rabbi
11   or a proper Kosher diet.
12          Defendant John Doe #1 -- endorsed Plaintiff’s transfer from CTF to MCCF after being
13   informed that Plaintiff refused to be transferred there because he would not be able to freely
14   exercise his religion at MCCF. John Doe #1 denied Plaintiff’s request to be transferred back to
15   CTF three times, from different institutions.
16          Defendant John Doe #2 -- denied Plaintiff’s request to be transferred from MCCF back
17   to CTF. Plaintiff’s needs were not met at MCCF. Defendant John Doe #2 told Plaintiff that if
18   he did not stop “filing appeals that red flag him and find another way to get out,” Plaintiff
19   would be in trouble. First Amended Compl. (FAC) at 8:15-16. John Doe #2 also scheduled an
20   appointment for Plaintiff at NKSP with Mental Health Staff, and called transportation to pick
21   Plaintiff up the next day, which was one of the days of Sukkos, a Jewish holiday. Plaintiff told
22   John Doe #2 that he could not travel because he would not be able to shake/wave the “Lulav,”
23   which would violate Plaintiff’s religious requirements. FAC at 8:22-24. John Doe #2 told
24   Plaintiff that if he did not go voluntarily, “he would go to the housing unit and use his toys,
25   pointing to his pepper spray.” FAC at 8:26-27.
26          Defendant John Doe #3 -- denied Plaintiff’s request to be transferred from NKSP back
27   to CTF, even though he was advised that Plaintiff’s religious needs were not being met.
28          Defendant John Doe #4 -- failed to process Plaintiff’s appeal against CCI John Doe #2

                                                      3
 1   at MCCF as a staff complaint. John Doe #4 also cancelled Plaintiff’s prison appeal concerning
 2   Plaintiff’s inability to exercise his religious rights.
 3           Defendant J. Lopez -- denied Plaintiff’s First Amendment right to appeal his need for a
 4   Minyan.1
 5           (2)     Plaintiff was Unable to Practice His Religion
 6           Plaintiff, a practicing Orthodox Jew, was unable to properly practice his religion while
 7   incarcerated at MCCF, NKSP, and ASP because the required conditions were not met.
 8   Orthodox standards require a group of ten Jewish men (called a Minyan) together in one
 9   location. Without a Minyan Plaintiff cannot properly pray, have a study group, have a Torah
10   scroll present, say Kaddish (a very special prayer), properly celebrate the High Holy Days, or
11   request volunteers from the Aleph Institute to conduct High Holy Day services. Without a
12   Minyan, Plaintiff cannot use the “Yeshivah in Prison Program” provided by the Aleph Institute
13   at no cost for those inmates who are confirmed Jewish. FAC at 5:21-23. Even if there are
14   more than ten Jewish inmates at one prison, it is no good if they are in different yards and
15   cannot mingle together due to their classification status.
16           The CDCR forbids an employed Rabbi to deny services to inmates who are not Jewish.
17   This hinders Jews from learning since the Rabbi cannot teach Jewish law and other holy texts
18   that a Jew is forbidden to teach to a non-Jew.
19           Plaintiff was not placed in a yard with nine other Jewish inmates who were legitimately
20   Jewish, as confirmed by the Aleph Institute. Orthodox Judaism is not a faith in which anyone
21   can just proclaim to be Jewish. People are Jewish if they are either born to a Jewish mother and
22   can prove it, or had a proper Jewish conversion under Orthodox standards (which would be
23   impossible in prison) and can prove it. Orthodox Jews and Rabbis have the right to deny a non-
24   Jewish inmate services that are forbidden. However, Orthodox Rabbis are willing to provide
25   services to non-Jewish inmates separate from Jewish services if CDCR gives them space and
26   time, not taking away from Jewish inmates.
27

28
                     1
                         Plaintiff defines a Minyan as a group of 10 or more Jewish men. (FAC at 5 :11-12.)

                                                             4
 1           Plaintiff cannot properly exercise his religion in a prison with non-orthodox Rabbis who
 2   do not follow the strict letter of Orthodox Jewish law and cannot properly teach, supervise
 3   Kosher procedures, or conduct a prayer service.
 4           Every day, Plaintiff was unable to fulfill commandments that could hasten the coming
 5   of the Mosshiach (Messiah). Plaintiff was unable to recite the Kaddish Prayer, have a Torah
 6   scroll present and read from it, catch up to the study of a Jew his age, or save money on his
 7   academic studies upon release. The loss of study will cost Plaintiff approximately $382.00 for
 8   all of the years he will have to spend in the Yeshivah (Jewish Academy).
 9           Plaintiff suffered emotional distress knowing that he was unable to fulfill his obligations
10   or contribute to the fast coming of the Moshiach. There is no going back in time, and each day
11   that passes by the Jewish people and Plaintiff suffer greatly.
12           As relief, Plaintiff requests that CDCR respect the religious needs of an inmate by
13   transferring him to the place he requests to go if his religious needs are not met at that
14   institution; recognize that a Jewish Service can only be for inmates recognized as Jewish by the
15   Aleph Institute at the discretion of an Orthodox Rabbi if he chooses to hold a separate service
16   for non-Jews; hire only Orthodox Rabbis through the Aleph Institute, Union of Orthodox
17   Rabbis, etc.; and to always keep a Minyan in a yard, never less than ten Jews. Plaintiff also
18   requests monetary damages for loss of the opportunity to be educated, for emotional distress,
19   for court expenses, for time lost in litigation, and for other lost opportunities.
20   IV.     PLAINTIFF’S CLAIMS
21           A.      Section 1983
22           The Civil Rights Act under which this action was filed provides:
23           Every person who, under color of any statute, ordinance, regulation, custom, or
             usage, of any State or Territory or the District of Columbia, subjects, or causes
24           to be subjected, any citizen of the United States or other person within the
             jurisdiction thereof to the deprivation of any rights, privileges, or immunities
25           secured by the Constitution and laws, shall be liable to the party injured in an
             action at law, suit in equity, or other proper proceeding for redress . . . .
26

27   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
28   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,

                                                       5
 1   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see
 2   also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los
 3   Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.
 4   2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
 5          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
 6   under color of state law and (2) the defendant deprived him of rights secured by the
 7   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
 8   2006); see also Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
 9   “under color of state law”). A person deprives another of a constitutional right, “within the
10   meaning of § 1983, ‘if he does an affirmative act, participates in another’s affirmative act, or
11   omits to perform an act which he is legally required to do that causes the deprivation of which
12   complaint is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th
13   Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite
14   causal connection may be established when an official sets in motion a ‘series of acts by others
15   which the actor knows or reasonably should know would cause others to inflict’ constitutional
16   harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
17   causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
18   Arnold v. Int’l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
19   of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
20          B.      Injunctive Relief
21          Besides monetary damages, Plaintiff requests injunctive relief. Injunctive relief is not
22   available to Plaintiff in this case. Plaintiff’s allegations arose from events and conditions
23   occurring at the California Training Facility in Soledad, the Modified Community Correctional
24   Facility in McFarland, North Kern State Prison in Delano, and Avenal State Prison in Avenal,
25   during the time that Plaintiff was incarcerated at those facilities. Plaintiff is now incarcerated at
26   Valley State Prison in Chowchilla. When an inmate challenges prison conditions at a particular
27   correctional facility, but has been transferred from the facility and with no reasonable
28   expectation of returning, his claim is moot. Pride v. Correa, 719 F.3d 1130, 1138 (9th Cir.

                                                      6
 1   2013). Plaintiff has been transferred from all of the facilities whose conditions he challenges in
 2   the First Amended Complaint, and he has not alluded to a reasonable expectation of returning
 3   to any of them. Therefore, injunctive relief is not available to Plaintiff in this case.
 4          C.      Due Process
 5          The Due Process Clause protects prisoners from being deprived of life, liberty, or
 6   property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556, 94 S.Ct. 2963,
 7   41 L.Ed.2d 935 (1974). In order to state a claim of deprivation of due process, a plaintiff must
 8   allege the existence of a liberty or property interest for which the protection is sought. See
 9   Ingraham v. Wright, 430 U.S. 651, 672, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977); Bd. of Regents
10   v. Roth, 408 U.S. 564, 569, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972). Liberty interests can arise
11   both from the Constitution and from state law. See Hewitt v. Helms, 459 U.S. 460, 466, 103
12   S.Ct. 864, 74 L.Ed.2d 675 (1983); Meachum v. Fano, 427 U.S. 215, 224-27, 96 S.Ct. 2532, 49
13   L.Ed.2d 451 (1976); Smith v. Sumner, 994 F.2d 1401, 1405 (9th Cir. 1993). In determining
14   whether the Constitution itself protects a liberty interest, the court should consider whether the
15   practice in question “. . . is within the normal limits or range of custody which the conviction
16   has authorized the State to impose.” Wolff, 418 U.S. at 557-58; Smith, 994 F.2d at 1405.
17   Applying this standard, the Supreme Court has concluded that the Constitution itself provides
18   no liberty interest in remaining in the general population, see Sandin v. Conner, 515 U.S. 472,
19   485-86, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995); in not losing privileges, see Baxter v.
20   Palmigiano, 425 U.S. 308, 323, 96 S.Ct. 1551, 47 L.Ed.2d 810 (1976); in staying at a particular
21   institution, see Meachum, 427 U.S. at 225-27; or in remaining in a prison in a particular state,
22   see Olim v. Wakinekona, 461 U.S. 238, 245-47, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983).
23          In determining whether state law confers a liberty interest, the Supreme Court has
24   adopted an approach in which the existence of a liberty interest is determined by focusing on
25   the nature of the deprivation. See Sandin, 515 U.S. at 481-84. In doing so, the Court has held
26   that state law creates a liberty interest deserving of protection only where the deprivation in
27   question: (1) restrains the inmate’s freedom in a manner not expected from the sentence; and
28


                                                       7
 1   (2) “imposes atypical and significant hardship on the inmate in relation to the ordinary
 2   incidents of prison life.” Id. at 483-84.
 3                   1.      Transfers to Other Prisons
 4           Prisoners have no liberty interest in avoiding being transferred to another prison. See
 5   Olim, 461 U.S. at 245; Meachum, 427 U.S. at 225-27; United States v. Brown, 59 F.3d 102,
 6   105 (9th Cir. 1995) (per curiam). Inmates have “no justifiable expectation” that they will be
 7   incarcerated in any particular prison and transferring an inmate to another prison does not
 8   infringe a protected liberty interest. Olim, 461 U.S. at 245; Vitek v. Jones, 445 U.S. 480, 489,
 9   100 S.Ct. 1254, 63 L.Ed.2d 552 (1980). Confinement in any of the State’s institutions is within
10   the normal limits or range of custody which the conviction has authorized the State to impose.”
11   Meachum, 427 U.S. at 225; Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007) (concluding
12   California prisoner did not have liberty interest in residing at a level III prison as opposed to a
13   level IV prison); Germain v. Janam, No. 2:18-cv-3041-DB-P, 2019 WL 79011, at *9 (E.D. Cal.
14   Jan. 2, 2019) (“Plaintiff is also not entitled to a transfer to any particular prison or prison
15   program.”); Springfield v. Craig, No. 2:17-cv-2144-DB-P, 2018 WL 5980138, at *3 (E.D. Cal.
16   Nov. 14, 2018) (“Plaintiff’s allegations that he was held in a more restrictive institution does
17   not implicate a liberty interest entitling him to due process protections. An inmate has no right
18   to a particular prison.”).
19           Here, plaintiff’s allegation -- that his rights to stay at, or be transferred to a particular
20   prison that offers more opportunity to practice his religion -- fails to state a claim for violation
21   of due process. As discussed above, prisoners have no liberty interest in avoiding transfers to
22   another prison, even out of state. As Plaintiff has no liberty interest in avoiding such a transfer,
23   he cannot state a claim for deprivation of due process based on transfers.
24   ///
25   ///
26                   2.      Inmate Appeals Process
27           Plaintiff’s allegations against defendants J. Lopez and John Doe #4 pertain to their
28   review and handling of Plaintiff’s inmate appeals. “[I]nmates lack a separate constitutional

                                                      8
 1   entitlement to a specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860
 2   (9th Cir. 2003) (no liberty interest in processing of appeals because no entitlement to a specific
 3   grievance procedure), citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). “[A prison]
 4   grievance procedure is a procedural right only, it does not confer any substantive right upon the
 5   inmates.” Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982) accord Buckley v. Barlow,
 6   997 F.2d 494, 495 (8th Cir. 1993); see also Massey v. Helman, 259 F.3d 641, 647 (7th Cir.
 7   2001) (existence of grievance procedure confers no liberty interest on prisoner). “Hence, it
 8   does not give rise to a protected liberty interest requiring the procedural protections envisioned
 9   by the Fourteenth Amendment.” Azeez, 568 F. Supp. at 10; Spencer v. Moore, 638 F. Supp.
10   315, 316 (E.D. Mo. 1986). Actions in reviewing a prisoner’s administrative appeal generally
11   cannot serve as the basis for liability in a section 1983 action. Buckley, 997 F.2d at 495.
12   Therefore, Plaintiff’s allegations that defendants J. Lopez and John Doe #4 failed to properly
13   process Plaintiff’s appeals, fails to state a cognizable claim.
14          D.      First Amendment Free Exercise Clause
15          “[P]risoners retain the protections of the First Amendment” but their “right to freely
16   exercise [their] religion is limited by institutional objectives and by the loss of freedom
17   concomitant with incarceration.” Hartmann v. California Dep’t of Corr. & Rehab., 707 F.3d
18   1114, 1122 (9th Cir. 2013) (citing O’Lone v. Estate of Shabazz, 482 U.S. 342, 348, 107 S.Ct.
19   2400 (1997)). The protections of the Free Exercise Clause are triggered when prison officials
20   substantially burden the practice of an inmate’s religion by preventing him from engaging in
21   conduct which he sincerely believes is consistent with his faith, but an impingement on an
22   inmate’s constitutional rights will be upheld “‘if it is reasonably related to legitimate
23   penological interests.’” Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008) (quoting
24   Turner v. Safley, 482 U.S. 78, 89 (1987)).
25   ///
26          Courts apply a four-part test to balance the inmate’s free exercise right against the
27   state’s legitimate penological interests to determine if a regulation is reasonable and
28   constitutional. Turner, 482 U.S. at 89.

                                                       9
 1          First, is there a valid, rational connection between the prison regulation and the
            legitimate governmental interest put forward to justify it? Second, are there
 2          alternative means of exercising the right that remain open to prison inmates?
            Third, what impact will accommodation of the asserted constitutional right . . .
 3          have on guards and other inmates, and on the allocation of prison resources
            generally? And, fourth, are ready alternatives for furthering the governmental
 4          interest available?
 5   Beard v. Banks, 548 U.S. 521, 529 (2006) (internal citations and quotations omitted).
 6          In considering the first Turner factor, the court must “(1) determine whether the
 7   regulation is legitimate and neutral, and (2) assess whether there is a rational relationship
 8   between the governmental objective and the regulation.”              Ashker v. California Dept. of
 9   Corrections, 350 F.3d 917, 922 (9th Cir. 2003).
10          In determining whether there is a rational relationship between the purported
            objective and the regulation, the level of scrutiny applied to the judgment of
11          prison officials depends on the circumstances in each case. If an inmate presents
            sufficient evidence to refute a common-sense connection between a legitimate
12          objective and a prison regulation, . . . the state must present enough counter-
            evidence to show that the connection is not so remote as to render the policy
13          arbitrary or irrational.” If, however, the inmate does not present evidence
            sufficient to refute a common-sense connection between the regulation and the
14          government objective, prison officials need not prove that the banned material
            actually caused problems in the past or that the materials are likely to cause
15          problems in the future. The only question is whether prison administrators
            reasonably could have thought the regulation would advance legitimate
16          penological interests.
17   Id. at 922-23 (internal quotations and citations omitted).
18          Here, Plaintiff has sufficiently asserted that he sincerely adheres to a religion, Orthodox
19   Judaism, and that he was prevented from engaging in conduct which he sincerely believes is
20   consistent with his faith. However, Plaintiff has not shown that any named defendant acted in
21   a way that caused Plaintiff’s free exercise rights to be violated.
22          Section 1983 requires that there be an actual connection or link between the actions of
23   defendants and the constitutional deprivations alleged to have been suffered by Plaintiff. See
24   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978). The Ninth Circuit has held that “[a]
25   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of
26   section 1983, if he does an affirmative act, participates in another’s affirmative acts or omits to
27   perform an act which he is legally required to do that causes the deprivation of which complaint
28   is made.” Johnson, 588 F.2d at 743. In order to state a claim for relief under § 1983, Plaintiff

                                                      10
 1   must satisfy the “linkage requirement”— meaning that he must link each defendant with some
 2   affirmative act or omission that demonstrates a violation of Plaintiff’s rights. Here, Plaintiff
 3   has not done so.
 4           Therefore, the court finds that Plaintiff fails to state a claim for violation of his rights
 5   under the First Amendment Free Exercise Clause.
 6           E.       RLUIPA
 7           The court must screen for RLUIPA if such a claim is plausible in the Complaint.
 8   Alvarez v. Hill, 518 F.3d 1152 (9th Cir. 2008).
 9           The Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”)
10   provides:
11                    No government shall impose a substantial burden on the religious
                      exercise2 of a person residing in or confined to an institution . . .,
12                    even if the burden results from a rule of general applicability,
                      unless the government demonstrates that imposition of the burden
13                    on that personB
14                    (1)      is in furtherance of a compelling government interest; and
15                    (2)      is the least restrictive means of furthering that compelling
                               government interest.
16
     42 U.S.C. § 2000cc-1.
17
             “RLUIPA is to be construed broadly in favor of protecting an inmate’s right to exercise
18
     his religious beliefs.” Warsoldier v. Woodford, 418 F.3d 989, 995 (9th Cir. 2005). “RLUIPA
19
     disallows prison policies that impose ‘a substantial burden on . . . religious exercise’ unless the
20
     burden ‘furthers “a compelling governmental interest,” and does so by “the least restrictive
21
     means.”’” Alvarez, 518 F.3d at 1152 (quoting id. at 994 quoting 42 U.S.C. § 2000cc–1(a)). A
22
     “substantial burden” is one that imposes a significantly great restriction or onus on religious
23
     exercise. San Jose Christian College v. City of Morgan Hill, 360 F.3d 1024, 1034–35 (9th Cir.
24
     2004). The Supreme Court has found a substantial burden “where the state denies an important
25

26
                      2
                          “Congress defined ‘religious exercise’ to include ‘any exercise of religion, whether or not
27   compelled by, or central to, a system of religious belief.’” Holt v. Hobbs, 135 S.Ct. 853, 860, 190 L.Ed.2d 747
     (2015). (quoting § 2000cc-5(7)(A)). In fact, RLUIPA bars inquiry into whether a particular belief or practice is
28   ‘central’ to a prisoner’s religion.” Cutter v. Wilkinson, 544 U.S. 709, 725 n.13, 125 S.Ct. 2113, 161 L.Ed.2d 1020
     (2005) (but RLIUPA does not preclude inquiry into sincerity of a prisoner’s professed religiosity”).

                                                            11
 1   benefit because of conduct mandated by religious belief, thereby putting substantial pressure on
 2   an adherent to modify his behavior and to violate his beliefs.” Warsoldier, 418 F.3d at 995
 3   (quoting Thomas v. Review Bd. of the Ind. Employment Sec. Div., 450 U.S. 707, 717–18
 4   (1981)). In any RLUIPA claim, one must first identify the “religious exercise” allegedly
 5   impinged upon, and then must ask whether the prison regulation at issue “substantially
 6   burdens” that religious exercise. Greene v. Solano County Jail, 513 F.3d 982, 987 (9th Cir.
 7   2008). “Courts are expected to apply RLUIPA’s standard with due deference to the experience
 8   and expertise of prison and jail administrators in establishing necessary regulations and
 9   procedures to maintain good order, security and discipline, consistent with consideration of
10   costs and limited resources.” Hartmann, 707 F.3d at 1124-25 (citing Cutter v. Wilkinson, 544
11   U.S. 709, 723, 125 S.Ct. 2325 (2003) (internal quotation marks omitted)).
12          Money damages are not available under RLUIPA against the state or state officials sued
13   in their official capacities, Sossamon v. Texas, 563 U.S. 277, 279, 131 S.Ct. 1651, 1655 (2011),
14   and RLUIPA does not contemplate liability of government employees in their individual
15   capacity. Wood v. Yordy, 753 F.3d 899, 904 (9th Cir. 2014). Thus, a RLUIPA claim may
16   proceed only for declaratory or injunctive relief against defendants acting within their official
17   capacities.
18          Here, Plaintiff fails to state a RLUIPA claim in the First Amended Complaint because
19   the only relief available under RLUIPA is injunctive relief, and as discussed above, Plaintiff’s
20   request for injunctive relief in this case is moot because Plaintiff is now incarcerated at Valley
21   State Prison. Moreover, the Ninth Circuit has decided that a RLUIPA claim may not be
22   maintained against prison officials in their individual capacities. Woody, 753 F.3d at 904.
23   Therefore, Plaintiff cannot state a RLUIPA claim in this case.
24   ///
25   ///
26          F.      Retaliation
27          Allegations of retaliation against a prisoner’s First Amendment rights to speech or to
28   petition the government may support a § 1983 claim. Rizzo v. Dawson, 778 F.2d 527, 532 (9th

                                                    12
 1   Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v.
 2   Rowland, 65 F.3d 802, 807 (9th Cir. 1995). “Within the prison context, a viable claim of First
 3   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some
 4   adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that
 5   such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action
 6   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
 7   567-68 (9th Cir. 2005); accord Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012);
 8   Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).
 9          An allegation of retaliation against a prisoner’s First Amendment right to file a prison
10   grievance is sufficient to support a claim under section 1983. Bruce v. Ylst, 351 F.3d 1283,
11   1288 (9th Cir. 2003). The Court must “‘afford appropriate deference and flexibility’ to prison
12   officials in the evaluation of proffered legitimate penological reasons for conduct alleged to be
13   retaliatory.” Pratt, 65 F.3d at 807 (9th Cir. 1995) (quoting Sandin, 515 U.S. at 482). The
14   burden is on Plaintiff to demonstrate “that there were no legitimate correctional purposes
15   motivating the actions he complains of.” Pratt, 65 F.3d at 808.
16          To the extent that Plaintiff seeks to bring a retaliation claim against Defendant John Doe
17   #2, he fails to do so. Plaintiff’s allegations against Defendant John Doe #2 do not state a claim
18   for retaliation. John Doe #2’s remark to Plaintiff that if he did not stop “filing appeals that red
19   flag him and find another way to get out,” Plaintiff would be in trouble, does not show the
20   required retaliatory intent. The plaintiff has the burden of demonstrating that his exercise of his
21   First Amendment rights was a substantial or motivating factor behind the defendant’s conduct.
22   Mt. Healthy City Sch. Dist. Bd. Of Educ. v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 50
23   L.Ed.2d 471 (1977). Plaintiff has not met this burden. Furthermore, warning Plaintiff that he
24   would be in trouble does not rise to the level of an adverse action against Plaintiff in a
25   retaliation claim. Plaintiff also alleges that John Doe #2 told Plaintiff that if he did not go
26   voluntarily, “he would go to the housing unit and use his toys, pointing to his pepper spray.”
27   FAC at 8:26-27.      Mere verbal harassment or abuse alone is not sufficient to state a
28   constitutional deprivation under 42 U.S.C. ' 1983. Oltarzewski v. Ruggiero, 830 F.2d 136, 139

                                                     13
 1   (9th Cir. 1987); accord Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996). Even threats of
 2   bodily injury are insufficient to state a claim, because a mere naked threat is not the equivalent
 3   of doing the act itself. See Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987). Thus, Plaintiff
 4   fails to state a claim against defendant John Doe #2 for threatening him by pointing to his
 5   pepper spray.
 6          In light of the foregoing, the court finds that Plaintiff fails to state a claim for retaliation
 7   against defendant John Doe #2 or any other Defendant.
 8   V.     CONCLUSION AND RECOMMENDATIONS
 9          For the reasons set forth above, the court finds that Plaintiff fails to state any claims in
10   this case upon which relief may be granted under § 1983. The court previously granted
11   Plaintiff leave to amend the complaint, with ample guidance by the court. Plaintiff has now
12   filed two complaints without stating any claims upon which relief may be granted under §
13   1983. The court finds that the deficiencies outlined above are not capable of being cured by
14   amendment, and therefore further leave to amend should not be granted.                  28 U.S.C. '
15   1915(e)(2)(B)(ii); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
16          Therefore, based on the foregoing, IT IS HEREBY RECOMMENDED that:
17          1.       This case be DISMISSED, with prejudice, for failure to state a claim upon
18                   which relief may be granted under § 1983;
19          2.       This dismissal be subject to the “three strikes” provision set forth in 28 U.S.C. §
20                   1915(g); and
21          3.       The Clerk be ordered to CLOSE this case.
22          These findings and recommendations are submitted to the United States District Judge
23   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l).              Within
24   fourteen (14) days from the date of service of these findings and recommendations, Plaintiff
25   may file written objections with the court. Such a document should be captioned “Objections
26   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
27   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
28   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394

                                                      14
 1   (9th Cir. 1991)).
 2
     IT IS SO ORDERED.
 3

 4      Dated:     June 10, 2019        /s/ Gary S. Austin
                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                   15
